GOODE, J.
This plaintiff recovered judgment, for damage done to his crops by marauding stock which entered his field in consequence of the failure of the defendant company to maintain a statutory fence. But one question is presented on the appeal namely; the alleged error of the court in refusing to grant an instruction that it was the duty of defendant to use reasonable precaution to protect his property, and if he planted his crop with knowledge of its exposed condition, it was his duty to take steps to repair, or have the fence repaired, where the stock entered on his field, and he could only recover such damage as could not be prevented by the exercise of ordinary care. It is conceded by counsel for defendant that the question raised was decided against their contention by this court in Carpenter v. Railroad, 20 Mo. App. 644, and Buttles v. Railroad, 43 Mo. App. 280. They contend, however, that those decisions are manifestly unsound and ought to be overruled. We think they are sound and ought to be followed.
The judgment is affirmed.
All concur.